Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 13, 2021.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (US 2007/0180265 A1), in view of Ngo (US 2020/0358621 A1).
	As per claim 1, Hiroshi discloses:
	 - performing a preliminary matching operation to determine if a preliminary match between the target file and the source file exists, the preliminary matching operation including performing at least one of: (preliminary matching (i.e. start matching) a file between camera (i.e. source file) and server (i.e. target file), Fig. 3, item 12, Para [0049]), 
- a file size matching operation to determine if a file size match between the target file and the source file exists, including: determining a file size of the target file ("target file size") (matching operation determine size of the file between camera and server (i.e. between source and target, Fig. 3, item 16, Para [0050]), 
- and comparing the target file size to a file size of the source file ("source file size") (comparing size of source file and target file, Para [0048]),
- a sub-hash matching operation to determine if a sub-hash match between the target file and the source file exists, including: generating a sub-hash value of the target file ("target file sub-hash value") (hash value for initial portion of the file (i.e. sub-hash), Para [0013], Fig. 3, [0017]), 
- and comparing the target file sub-hash value to a sub-hash value of the source file ("source file sub-hash value") (comparing the partial hash values are to determine a match between source and target file, Para [0020]), 
- wherein the target file sub-hash value and the source file sub-hash value each represent a hashing of a predetermined subset of data in the target file and the source file, respectively, with a first hash function (partial hash value (i.e. sub-hash value) for source file (i.e. camera file) and target file (i.e. server file), Para [0016]-[0017]),  
- 61if the preliminary match is identified, performing a full hash matching operation to determine if a full hash match between the target file and the source file exists, wherein performing the full hash matching operation includes: generating a full hash value of the target file ("target file full hash value") (performing a total hash value operation, (i.e. full hash matching operation), Para [0046], Para [0053], Fig. 3, item 29, Fig. 6, item 70), 
- comparing the target file full hash value to a full hash value of the source file ("source file full hash value") (comparing the total hash value between camera and server (i.e. source and target), Para [0054], [0058], Fig. 3, 6),
- wherein the target file full hash value and the source file full hash value each represent a hashing of the entire data in the target file and the source file, respectively, with a second hash function (hashing between source and target with a hash function, Para [0052]),
Hiroshi does not explicitly disclose a computer-implemented method of forensically investigating a target dataset including a target file by comparing the target file to a source file, the method comprising. However, in the same field of endeavor Ngo in an analogous discloses a computer-implemented method of forensically investigating a target dataset including a target file by comparing the target file to a source file, the method comprising (method and system to compare files using signature for forensic analysis, Abstract, line 1-9, Para [0004] - [0005], Fig. 4B).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Ngo by modifying Hiroshi such that file matching analysis of Hiroshi to detect a specific file using cryptographic hashing techniques of Ngo for efficiently identifying a sensitive file for forensic analysis. Person of the ordinary skill in the art would have make that modification because it allows efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations.
As per claim 2, rejection of claim 1 is incorporated, and further Hiroshi discloses:
- wherein performing the preliminary matching operation includes performing the file size matching operation and the sub-hash matching operation (file size matching and sub-hash matching, Fig. 3, 6, Para [0050], [0052]). 
As per claim 3rejection of claim 2 is incorporated, and further Hiroshi discloses:
- wherein the sub-hash matching operation is performed only if a file size match is determined by the file size matching operation, and wherein the full hash matching operation is performed only if a sub-hash match is determined by the sub-hash matching operation (full hash (i.e. total hash matching), matching and sub-hash (i.e. partial hash matching) matching, Fig. 3, 6, Para [0054], [0058]).
As per claim 4, rejection of claim 3 is incorporated, and further Hiroshi discloses:
- further comprising using an appended source file full hash value including the source file size and the source file sub-hash value each appended to the source file full hash value for the file size matching operation, the sub-hash matching operation, and the full hash matching operation (matching source file hash (total hash value) value and matching sub file hash value (partial hash value), Fig. 3, 6, Para [0054]).
As per claim 5, rejection of claim 1 is incorporated, and further Hiroshi discloses:
- wherein performing the preliminary matching operation includes performing the file size matching operation, and, if a file size match is determined by the file size matching operation, the method comprises (preliminary matching (i.e. start matching) a file between camera (i.e. source file) and server (i.e. target file), Fig. 3, item 12, Para [0049]), and (matching operation determine size of the file between camera and server (i.e. between source and target, Fig. 3, item 16, Para [0050]),
Hiroshi does not explicitly disclose 62performing the sub-hash matching operation if the target file size meets a predetermined sub-hashing size threshold, and performing the full hash matching operation only if a sub-hash match is determined by the sub-hash matching operation; and performing the full-hash matching operation without performing the sub-hash matching operation if the target file size does not meet the predetermined sub- hashing size threshold. However, in the same field of endeavor Ngo in an analogous art disclose performing the sub-hash matching operation if the target file size meets a predetermined sub-hashing size threshold, and performing the full hash matching operation only if a sub-hash match is determined by the sub-hash matching operation; and performing the full-hash matching operation without performing the sub-hash matching operation if the target file size does not meet the predetermined sub- hashing size threshold perform full and sub hash match that meet threshold, Para [0277], [0306], [0347]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Ngo by modifying Hiroshi such that file matching analysis of Hiroshi to detect a specific file using cryptographic hashing techniques of Ngo for efficiently identifying a sensitive file for forensic analysis. Person of the ordinary skill in the art would have make that modification because it allows efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations.
As per claim 6, rejection of claim 1 is incorporated, and further Ngo discloses:
- wherein the predetermined subset of data used to generate the target file sub-hash value and the source file sub-hash value includes one or more data blocks, each data block having a predefined reading start location and a predefined block size (source and target data files includes data block, Fig. 3-4, [0024]).
As per claim 7, rejection of claim 6 is incorporated, and further Ngo discloses:
- wherein the one or more data blocks includes a plurality of data blocks, and wherein the predefined block size of each of the plurality of data blocks is the same (size of the data blocks, Para [0246], [0277]).
  As per claim 8, rejection of claim 6 is incorporated, and further Hiroshi discloses:
- wherein the one or more data blocks includes a plurality of data blocks, and wherein the predefined reading location and the predefined block size of the plurality of data blocks are defined such that the plurality of data blocks are non-overlapping (determining the location of the data file and determine overlapping, Para [0006], [0039]).
As per claim 9, rejection of claim 6 is incorporated, and further Hiroshi discloses:
- wherein the one or more data blocks includes a first data block and a second data block, wherein the first data block is at the start of the file and the second data block is at the end of the file (start of the data block, Para [0246]).
As per claim 10, rejection of claim 1 is incorporated, and further Hiroshi discloses:
- wherein performing the preliminary matching operation includes performing only the file size matching operation, and wherein the method further comprises using an appended source file full hash value including the source file size appended to the source file full hash value for the file size matching operation and the full hash matching operation (matching operation determine size of the file between camera and server (i.e. between source and target, Fig. 3, item 16, Para [0050]).
As per claim 11, rejection of claim 1 is incorporated, and further Hiroshi discloses:
- wherein performing the preliminary matching operation includes performing only the sub-hash matching operation, and wherein the method further comprises using an appended source file full hash value including the source file sub-hash value appended to the source file full hash value for the sub-hash matching operation and the full-hash matching operation (performing total hash operation (i.e. full hash), and performing sub hash operation (i.e. sub-hash), Fig. 13, Fig. 6).
As per claim 12, rejection of claim 1 is incorporated, and further Ngo discloses:
- wherein generating the target file sub-hash value includes retaining only a first retained subset of the hashing of the predetermined subset of data in the target file, the first retained subset of the hashing being the target file sub-hash value used for the comparison of the target file sub-hash value to the source file sub-hash value, and wherein the source file sub-hash value used for the comparison to the target file sub-hash value is a second retained subset of the hashing of the predetermined subset of data in the source file, the first and second retained subsets being a same subset of the respective hashing (retaining data object or file Para [0148], [0193]).
As per claim 13, rejection of claim 1 is incorporated, and further Ngo discloses:
- wherein comparing the target file sub-hash value to the source file sub-hash value includes comparing only a subset of the hashing of the predetermined subset of data in the target file to a same subset of the hashing of the predetermined subset of data in the source file (matching data block (i.e. subset) of hashing, Para [0273] - [0275]).
As per claim 14, rejection of claim 1 is incorporated, and further Ngo discloses:
- generating an electronic file match record upon determining a full hash match between the target file and the source file; and displaying the electronic file match record in a user interface (file with common blocks, Para [0275], Fig. 3, item 340).
As per claim 16, rejection of claim 1 is incorporated, and further Ngo discloses:
- wherein the first hash function and the second hash function are the same hash function, and wherein the hash function is a cryptographic hash algorithm (cryptographic hash id, Para [0268], [0271]).
As per claim 16-20,
Claims 16-20 are system claims corresponding to method claims 1-3, 5-6 and 12 respectively, and rejected under the same reason set forth to the rejection of claims 1-3, 5-6 and 12 above.
			Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167